By the Court. — This was an action of replevin, brought by the plaintiff against the defendant, to have restored tq him a horse which the defendant, as sheriff of Mu'nlenburg county, had taken into his custody to satisfy a sheriff’s fee-bill, which a former sheriff of Fayette county had put into the defendant’s hands for collection. The defendant justified under the fee-bill aforesaid ; to jais plea the plaintiff demurred, and the inferior court rendered judgment for the defendant on the demurrer. We deem it unnecessary to examine the errors particularly assigned, the court being of opinion that the plaintiff, if he had a right, has mistaken his remedy, as a writ of replevin will not lie in such cases.
J udgment affirmed,